Appellate Case: 21-2109     Document: 010110709373      Date Filed: 07/12/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          July 12, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  ERIC LUCHETTI,

        Plaintiff - Appellant,

  v.                                                         No. 21-2109
                                                  (D.C. No. 1:20-CV-01232-RB-JFR)
  THE NEW MEXICO STATE                                         (D. N.M.)
  PERSONNEL BOARD, a State Agency,
  a/k/a The New Mexico State Personnel
  Office; JUSTIN NAJAKA, former Director
  of the State Personnel Board, individually;
  PAMELA COLEMAN, Current Director of
  the State Personnel Office and Current
  Chair of the State Personnel Board,
  individually; ROBERT ROJO, Team Lead
  of Employee Relations Department,
  individually; THE NEW MEXICO
  CORRECTIONS DEPARTMENT, a State
  Agency, a/k/a The New Mexico
  Department of Corrections; MELANIE
  MARTINEZ, Former Acting Secretary;
  ALISHA TAFOYA-LUCERO, Current
  Secretary; GERMAN FRANCO, Deputy
  Director, individually,

        Defendants - Appellees.
                       _________________________________

                                 ORDER AND JUDGMENT*


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2109    Document: 010110709373        Date Filed: 07/12/2022     Page: 2



                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       After the New Mexico Department of Corrections terminated Plaintiff Eric

 Luchetti’s employment, Mr. Luchetti appealed his discharge to the New Mexico State

 Personnel Board (Board). The Board reinstated him and awarded backpay. Pursuant

 to a state regulation, the Board reduced his backpay by the amount of earnings he had

 received from other sources between his termination and reinstatement. Mr. Luchetti

 sued individual employees of the Board under 42 U.S.C. § 1983, asserting that the

 offset against his backpay violated his free speech and equal protection rights. The

 district court dismissed on grounds of qualified immunity, and Mr. Luchetti appeals.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                 I. BACKGROUND

       Mr. Luchetti, who is disabled, was a full-time employee of the New Mexico

 Department of Corrections until his termination in 2016. He successfully appealed

 his termination to the Board, which reinstated Mr. Luchetti to his former position.

 The Board also awarded Mr. Luchetti backpay. The backpay amount, however, was

 subject to N.M. Code R. § 1.7.12.23(B), which states:

       In the event the board’s order includes any [backpay], the appellant
       shall provide the agency with a sworn statement of gross earnings,
       unemployment compensation, and any other earnings, including but not
       limited to disability benefits received by the appellant since the
       effective date of the disciplinary action. The agency shall be entitled to
       offset earnings, unemployment compensation and any other earnings
       received during the period covered by the [backpay] award against the
       [backpay] due.

                                           2
Appellate Case: 21-2109    Document: 010110709373         Date Filed: 07/12/2022    Page: 3



 Applying that provision, the Board offset Mr. Luchetti’s backpay award by more than

 $36,000 in disability benefits and unemployment compensation Mr. Luchetti had

 received since his termination.

       In response to the offset, Mr. Luchetti filed a complaint in state district court,

 naming as defendants the Board, the Department of Corrections, and several

 individual employees.1 He asserted various state and federal claims, including the

 § 1983 claims at issue in this appeal. The defendants removed the case to federal

 district court and filed a motion to dismiss arguing they were entitled to qualified

 immunity. The district court agreed.2 This appeal followed.

                                    II. DISCUSSION

       Qualified immunity shields government officials from liability where “their

 conduct does not violate clearly established statutory or constitutional rights of which

 a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

 (2009) (internal quotation marks omitted). When a defendant asserts qualified

 immunity, the burden shifts to the plaintiff, who must demonstrate on the facts

 alleged that (1) the defendant’s actions violated his or her constitutional or statutory

 rights, and (2) the right was clearly established at the time of the alleged misconduct.

 See Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009). “We may address



       1
        Mr. Luchetti later conceded the Board and the Department of Corrections
 were entitled to Eleventh Amendment immunity.
       2
         The defendants also moved to dismiss the state claims. Rather than dismiss
 them, the district court remanded the claims to the state district court. The state
 claims are not at issue in this appeal.
                                             3
Appellate Case: 21-2109     Document: 010110709373        Date Filed: 07/12/2022     Page: 4



 the two prongs of the qualified-immunity analysis in either order: If the plaintiff fails

 to establish either prong of the two-pronged qualified-immunity standard, the

 defendant prevails on the defense.” Cummings v. Dean, 913 F.3d 1227, 1239

 (10th Cir. 2019) (brackets and internal quotation marks omitted).

       A right is clearly established if “the state of the law at the time of an incident

 provided fair warning to the defendants that their alleged conduct was

 unconstitutional.” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (brackets and internal

 quotation marks omitted). “[F]or the law to be clearly established, there must be a

 Supreme Court or Tenth Circuit decision on point, or the clearly established weight

 of authority from other courts must have found the law to be as the plaintiff

 maintains.” Halley v. Huckaby, 902 F.3d 1136, 1149 (10th Cir. 2018) (internal

 quotation marks omitted). Clearly established law should not be defined “at a high

 level of generality,” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011), and should be

 “particularized” to the facts of the case, Anderson v. Creighton, 483 U.S. 635, 640

 (1987). “It is not enough that a rule be suggested by then-existing precedent; the

 rule’s contours must be so well defined that it is clear to a reasonable [official] that

 his conduct was unlawful in the situation he confronted.” City of Tahlequah v. Bond,

 142 S. Ct. 9, 11 (2021) (internal quotation marks omitted).

       A. Equal Protection Claim

       The district held that even if Mr. Luchetti had adequately alleged an equal

 protection violation, he had not demonstrated that clearly established law gave the



                                             4
Appellate Case: 21-2109     Document: 010110709373        Date Filed: 07/12/2022     Page: 5



 defendants fair warning that their enforcement of Rule 1.7.12.23(B) violated

 Mr. Luchetti’s rights. We agree.

       Mr. Luchetti contends that Copelin-Brown v. New Mexico State Personnel

 Office, 399 F.3d 1248 (10th Cir. 2005), is on point. In that case, the plaintiffs

 challenged a New Mexico regulation providing that any disabled employees

 terminated due to disability had no right to an appeal. Id. at 1252. The

 corresponding regulation for non-disabled employees, however, did allow for

 appeals. Id. We held that singling out disabled persons in this way did not survive

 the rational-basis test. Id. at 1255. We further held the fact that the defendants were

 following a regulation was only one factor in determining the objective

 reasonableness of their actions—especially given that for 30 years, federal law had

 “require[d] that when a state employee is terminated, that employee has a right to a

 hearing to challenge the termination.” Id. at 1256.

       Copelin-Brown is not on point. Unlike the regulation in Copelin-Brown, in

 this case Rule 1.7.12.23(B) does not single out disabled employees. The rule

 authorizes the Board to offset several types of earnings, not just disability benefits,

 against backpay awarded to any reinstated employee. It applies to non-disabled

 employees and disabled employees alike and does not treat disability payments

 differently from other sources of income. In addition, the regulation in Copelin-

 Brown violated federal statutory law. Here, Mr. Luchetti does not assert that the

 offset rule in this case violates a federal statute. At most, Copelin-Brown might

 suggest the constitutional rule Mr. Luchetti imputes to it, but that is insufficient to

                                             5
Appellate Case: 21-2109     Document: 010110709373         Date Filed: 07/12/2022     Page: 6



 give the defendants fair warning that their enforcement of the offset regulation was

 unconstitutional. See City of Tahlequah, 142 S. Ct. at 11.

        Mr. Luchetti also argues the law was clearly established because the New

 Mexico Supreme Court has held that “[p]ublic assistance and social security [are]

 benefits from a collateral source, and they are not subject to offset from an award of

 damages.” Smith v. FDC Corp., 787 P.2d 433, 440 (N.M. 1990). He also points to a

 New Mexico uniform jury instruction explaining the collateral source rule in

 calculating damages in a breach of employment contract claim. Mr. Luchetti argues

 the collateral source rule is not an evidentiary rule as characterized by the district

 court, but “a rule of pure legal substance arising from [New Mexico] public policy.”

 Opening Br. at 17 (italics omitted). Even accepting this characterization, it is an

 insufficient basis for asserting a violation of a constitutional or federal statutory right

 under § 1983. New Mexico’s collateral source rule simply could not have provided

 the defendants fair warning that their enforcement of Rule 1.7.12.23(B) was

 unconstitutional.

        B. First Amendment Retaliation Claim

        Mr. Luchetti alleged the defendants enforced Rule 1.7.12.23(B) in retaliation

 for his appealing his termination and testifying before the Board. The district held

 that even if Mr. Luchetti had adequately alleged First Amendment retaliation,3 he had


        3
          Much of Mr. Luchetti’s opening brief focused on whether he had adequately
 alleged the elements of a First Amendment retaliation claim. Because we affirm the
 district court’s ruling on the clearly established prong, we need not address whether
 Mr. Luchetti adequately pleaded a constitutional violation.
                                              6
Appellate Case: 21-2109       Document: 010110709373        Date Filed: 07/12/2022    Page: 7



 not demonstrated that clearly established law fairly warned the defendants that their

 enforcement of Rule 1.7.12.23(B) constituted First Amendment retaliation. We agree

 with this holding as well.

           Mr. Luchetti conceded in his opening brief that there is no case precisely on

 point. Opening Br. at 32. In his reply brief, however, Mr. Luchetti cites to Van

 Deelen v. Johnson, 497 F.3d 1151 (10th Cir. 2007). That case involved a plaintiff’s

 claim that after he successfully sued a county, the county officials improperly

 increased his property taxes and subjected him to other forms of intimidation. Id. at

 1153-54. Van Deelen therefore is not “particularized” to the facts of Mr. Luchetti’s

 case. Anderson, 483 U.S. at 640. Mr. Luchetti emphasizes Van Deelen’s observation

 that “a private citizen exercises a constitutionally protected First Amendment right

 anytime he or she petitions the government for redress; the petitioning clause of the

 First Amendment does not pick and choose its causes. The minor and questionable,

 along with the mighty and consequential, are all embraced.” 497 F.3d at 1156. We

 fail to see how this general proposition could have given the defendants fair warning

 that enforcing Rule 1.7.12.23(B) would violate Mr. Luchetti’s First Amendment

 rights.

           Mr. Luchetti also cites Worrell v. Henry, 219 F.3d 1197 (10th Cir. 2000). In

 Worrell, the plaintiff claimed that a defendant law enforcement officer caused the

 district attorney to withdraw a job offer in retaliation for the plaintiff’s trial

 testimony that was critical of law enforcement. Id. at 1200. We held the right to

 testify truthfully was clearly established, and the defendant therefore was not entitled

                                               7
Appellate Case: 21-2109    Document: 010110709373        Date Filed: 07/12/2022    Page: 8



 to qualified immunity. Id. at 1216. Mr. Luchetti argues that the defendants in this

 case likewise enforced Rule 1.7.12.23(B) in retaliation for Mr. Luchetti’s testimony

 at the hearing on his termination. Elsewhere in his brief, however, Mr. Luchetti says

 the defendants did not retaliate for his testimony, but rather that “regulatory

 retaliation . . . was already in place and waiting for Mr. Luchetti when he began his

 public testimony.” Opening Br. at 25. In any case, Worrell—involving an officer’s

 interference with a job offer in retaliation for testimony in a murder case—would not

 have given the defendants fair warning that offsetting Mr. Luchetti’s backpay award

 pursuant to a state regulation constitutes First Amendment retaliation.4

       Mr. Luchetti also cites two federal district court cases: Nave v. Independent

 School District No. 20, No. CIV-17-096-KEW, 2018 WL 6419296 (E.D. Okla. Dec.

 6, 2018) and Ray Westall Operating, Inc. v. Richard, No. CV 20-302 KG/GJF,

 2021 WL 107247 (D.N.M. Jan. 12, 2021). Neither case involves facts that are even

 remotely similar to the facts of Mr. Luchetti’s case. And even if they were similar,

 “for the law to be clearly established, there must be a Supreme Court or Tenth Circuit

 decision on point, or the clearly established weight of authority from other courts

 must have found the law to be as the plaintiff maintains.” Halley, 902 F.3d at 1149

 (internal quotation marks omitted). Nave and Ray Westall do not meet that standard.


       4
          Perhaps recognizing that neither Worrell nor Van Deelen are sufficient to
 satisfy the clearly-established prong, Mr. Luchetti argues those decisions evince such
 robust First Amendment protection that a plaintiff need only plausibly plead the
 elements of First Amendment retaliation in order to overcome the qualified immunity
 defense. We decline Mr. Luchetti’s invitation to abandon the clearly-established
 prong in cases involving First Amendment retaliation.
                                             8
Appellate Case: 21-2109     Document: 010110709373         Date Filed: 07/12/2022      Page: 9



        Finally, Mr. Luchetti urges us to apply a “sliding scale” in which “the more

 obviously egregious the conduct in light of prevailing constitutional principles, the

 less specificity is required from prior case law to clearly establish the violation.”

 Browder v. City of Albuquerque, 787 F.3d 1076, 1082 (10th Cir. 2015) (internal

 quotation marks omitted). Our more recent jurisprudence, however, has observed

 that the “sliding scale” approach “may arguably conflict with recent Supreme Court

 precedent on qualified immunity.” Lowe v. Raemisch, 864 F.3d 1205, 1211 n.10

 (10th Cir. 2017). Instead, we have suggested a “flagrantly unlawful” or “obvious

 clarity” standard. Id. at 1208, 1211; see also Contreras ex rel. A.L. v. Doña Ana

 Cnty. Bd. of Cnty. Comm’rs, 965 F.3d 1114, 1123 (10th Cir. 2020) (Carson, J.,

 concurring). But even if the “sliding scale” is still the rule in this Circuit, Mr.

 Luchetti’s allegations do not rise to a level of egregiousness justifying its application.

                                   III. CONCLUSION

        For the foregoing reasons, we affirm the judgment of the district court


                                              Entered for the Court


                                              Joel M. Carson III
                                              Circuit Judge




                                              9